Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims that encompass a plurality of disclosed patentably distinct species representing each of “drug target”, “anti-drug antibody”, “capture drug labelled with a first label”, “detection drug labeled with a second label” and “drug target blocking agent”.
The “drug target” encompasses a large number of patentably  distinct drugs having various structures and properties and so the antibodies (anti-drug antivodies) against the various structurally and functionally distinct drugs.  The “capture drug labelled with a first label” encompasses various distinct compounds representing “capture drug” labeled with various structurally and functionally distinct compounds representing “first label”. Similarly, the “detection drug labelled with a second label” encompasses various distinct compounds representing “detection drug” labeled with various structurally and functionally distinct compounds representing “second label”. The “drug target blocking agent” encompasses a large number of distinct compounds because specification teaches that a “drug target blocking reagent” refers to any reagent that is calpable of binding to and/or blocking a drug target in an immunoassay. Therefore, various binding molecules to the drugs are encompassed by the “drug target blocking reagent”. 
Therefore, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species representing each of the “drug target”, “anti-drug antibody”, “capture drug labelled with a first label”, “detection drug labeled with a second label” and “drug target blocking agent”, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641